397 F.2d 414
John Lloyd JACOBS, Appellant,v.C. C. PEYTON, Superintendent of the Virginia State Penitentiary, Appellee.
No. 11268.
United States Court of Appeals Fourth Circuit.
June 24, 1968.

James E. Wesner, Charlottesville, Va. (Court-assigned counsel), on brief for appellant.
Robert Y. Button, Atty. Gen. of Virginia, Reno S. Harp, III, and Edward J. White, Asst. Attys. Gen. of Virginia, on brief for appellee.
Before BOREMAN, BRYAN and WINTER, Circuit Judges.
PER CURIAM:


1
This is an appeal by a Virginia prisoner, John Lloyd Jacobs, from an order of the District Court for the Eastern District of Virginia (Butzner, J.) denying his petition for a writ of habeas corpus.


2
Upon careful examination of the record, the briefs filed with this court, and upon consideration of an earlier decision of the same district court (Hoffman, J.) denying a similar petition for habeas corpus relief after an evidentiary hearing on the merits,1 we conclude that the present appeal is without merit.


3
Therefore, the action of the court below in denying Jacobs' petition is


4
Affirmed.



Notes:


1
 Jacobs v. Cunningham, 223 F. Supp. 261 (E.D.Va.1963)